Title: 13th.
From: Adams, John Quincy
To: 


       This morning Townsend called on me; and invited me to go and hear Parson Tucker. We met Little in the street who turn’d about, and walk’d that way with us. When we got to the meeting house we found there was to be no service there in the forenoon, and as it was then too late to go any where else, we turn’d back and went home. Dined, with Dr. Kilham, at Dr. Swett’s, and Little dined with us. We spent the afternoon, and drank tea there. Mrs. Swett is handsome, and like most of our Ladies, is perfectly acquainted with the various forms of propriety in company, which have been established here. She has too much good breeding to know any thing upon speculative subjects, and she has a proper aversion to politics. She has however I believe a good understanding, and is infinitely superior to many of our female beauties who flutter, in all the pride, of variegated colours. After I return’d home, Thompson called and delivered me a letter from W. Cranch. I went with the Dr. to see Mr. Jackson, but he was not at home, and we called in at Mrs. Emery’s. This Lady and her Daughter converse more to my satisfaction than the generality of my female acquaintance. In their company my time passes away fast; and I am not often able to say as much.
      